Citation Nr: 0730000	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 1996, 
for the grant of a 70 percent evaluation for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 1, 2003, 
for the grant of a 100 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1967 to July 
1971.
 
The issue of entitlement to an effective date prior to March 
27, 1996, for the grant of a 70 percent evaluation for PTSD 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in May 2005.  

Further, the issue of entitlement to an effective date prior 
to June 1, 2003, for the grant of a 100 percent evaluation 
for PTSD comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  


FINDINGS OF FACT

1.  An April 1996 rating decision assigned a 70 percent 
evaluation for the veteran's PTSD, effective March 27, 1996; 
the veteran did not file a notice of disagreement to initiate 
an appeal from this determination.    

2.  The veteran filed a formal claim for a total disability 
rating based on individual unemployability, which was also a 
claim for an increased rating for his service-connected PTSD, 
on July 22, 2003.  

3.   It was not factually ascertainable prior to June 1, 
2003, that the veteran's service-connected PTSD increased in 
severity so as to meet the criteria for a scheduler 100 
percent rating. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decisions is final.  38 U.S.C.A. 
§ 7105(c) West 2002).

2.  In light of the finality of the April 1996 rating 
decision, the criteria for assignment of an effective date 
prior to March 27, 1996, for a 70 percent evaluation for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107, 7105(c) (West 2002); 
38 C.F.R. §§  3.155, 3.157, 3.400, Part 4, Diagnostic Code 
9411 (2007).

3.  The criteria for assignment of an effective date prior to 
June 1, 2003, for a 100 percent evaluation for the veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§  3.155, 3.157, 
3.400, Part 4, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to an earlier 
effective date for a 100 percent disability rating, the 
record shows that in a September 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to this issue.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the September 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  The Board finds  
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board concludes that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a September 2003 
rating decision granted a 100 percent disability rating for 
PTSD, effective June 1, 2003.  The appellant initiated the 
current appeal as to the effective date in his October 2003 
notice of disagreement.  In September 2004, a VCAA letter was 
issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in September 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to adjudication of the effective 
date issue in the December 2004 statement of the case and 
certification of the veteran's claim to the Board in January 
2006.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the September 2004 VCAA letter provided 
notice to the veteran of what type of information and 
evidence was needed to substantiate the claim for an earlier 
effective date.  Thus, the Board concludes that requirements 
of Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service medical records.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of an effective date prior to March 
27, 1996 for a 70 percent disability rating, as the Board 
determines below that the law is dispositive, the VCAA is not 
applicable.  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Effective Date Prior to March 27, 1996 for a 70 Percent 
Evaluation for PTSD

The present appeal involves the issue of entitlement to an 
effective date prior to March 27, 1996, for the grant of a 70 
percent evaluation for PTSD.  Initially, the Board notes that 
in an April 1996 rating decision, the RO granted a 70 percent 
disability rating for the veteran's PTSD, effective March 27, 
1996.  The veteran was notified of this decision in a May 
1996 letter.  The veteran did not file a notice of 
disagreement to initiate an appeal from this determination.  
The Board acknowledges that in October 1996, the veteran 
filed a statement entitled "Agent Orange Claim" and listed 
PTSD.  However, this statement cannot be construed as a valid 
notice of disagreement to the April 1996 rating decision 
because it does not express dissatisfaction or disagreement 
with the April 1996 rating decision pursuant to 38 C.F.R. 
§ 20.201.  Under the circumstances, the April 1996 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged that there were two ways 
to overcome the finality of a prior decision assigning an 
effective date: either by showing new and material evidence 
or clear and unmistakable error.  Rudd v. Nicholson, 20 
Vet.App. 296 (2006).

However, with regard to a new and material evidence analysis 
in an earlier effective date claim, such an analysis could 
not bring about an earlier effective date since the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  A July 1993 determination by the RO continued 
a 50 percent disability rating for the veteran's PTSD.  The 
veteran did not file a notice of disagreement to initiate an 
appeal from this determination.  In fact, the next 
documentation in the claims file is an April 1996 claim for 
an increased rating along with a March 27, 1996 medical 
opinion from a VA doctor.  Subsequently, the April 1996 
rating decision granted an increased disability rating to 70 
percent, effective the date of the March 27, 1996 VA medical 
opinion.  Thus, a new and material evidence analysis would 
clearly be of no benefit to the veteran in this case in light 
of the July 1993 final determination and the April 1996 claim 
to reopen.

Moreover, clear and unmistakable evidence has not been 
alleged by the veteran with respect to the April 1996 rating 
decision.  The December 2004 rating decision only found clear 
and unmistakable error in the January 1992 rating decision, 
which granted service connection for PTSD.  Specifically, the 
December 2004 rating decision found that the effective date 
assigned for the grant of service connection should have been 
January 6, 1991 instead of January 6, 1992.  The December 
2004 rating decision did not find clear and unmistakable 
error in the April 1996 rating decision in the assignment of 
the 70 percent rating, effective March 27, 1996.  

In sum, there can be no freestanding claim for an earlier 
effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Thus, the finality of the April 1996 rating 
decision precludes an attempt to claim an earlier effective 
date for the assignment of a 70 percent disability rating.  
Thus, an effective date prior March 27, 1996 for a 70 percent 
disability is not warranted.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  
  


Effective Date Prior to June 1, 2003 for a 100 Percent 
Evaluation for PTSD  

The veteran also contends that he is entitled to an effective 
date prior to June 1, 2003, for a 100 percent rating for his 
service-connected PTSD.  The veteran asserts that he appealed 
a previous July 1998 rating decision in August 1998 that 
continued his 70 percent disability rating for PTSD, and 
thus, a 100 percent disability rating is warranted from the 
date of the August 1998 appeal.  In a July 1998 rating 
decision, the RO continued the 70 percent disability rating 
for the veteran's PTSD.  The veteran was notified of this 
decision in an August 1998 letter.  Although, the veteran 
asserts that he filed a timely notice of disagreement in 
August 1998, there is no record of any filing during this 
period in the claims file.  The Court has held that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the government's administrative processes.  
Jones v. West, 12 Vet.App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet.App. 62, 64-65 (1992).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  Therefore, the Board is 
unable to conclude that VA received a timely notice of 
disagreement as alleged by the veteran.  Under the 
circumstances, the July 1998 rating decision became final.  
38 U.S.C.A. § 7105(c).  On July 22, 2003, the veteran filed a 
claim for a total disability rating based on individual 
unemployability due to a service connected disability (TDIU).  
As such, a claim for an increased rating for PTSD was also 
raised.  A September 2003 rating decision granted a 
100 percent evaluation for the veteran's PTSD, effective June 
1, 2003, in lieu of granting benefits based on individual 
unemployability.  

The first communication received from the veteran following 
the July 1998 rating decision, indicating a desire to seek an 
increased evaluation for his service -connected PTSD was 
received on July 22, 2003.  With consideration of the above 
analysis that the July 1998 rating decision is final, and the 
first claim for an increase, received thereafter, was 
received on July 22, 2003, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, July 22, 2003, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a 
100 percent evaluation for PTSD from June 1, 2003.  
Therefore, the focus of the Board's review is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected PTSD during the year prior 
to July 22, 2003, i.e. from July 22, 2002 to June 1, 2003.  
See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); see 
also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to June 1, 2003, for a 100 percent 
evaluation for PTSD, it must be factually ascertainable that 
the veteran's service-connected PTSD underwent an increase 
during the year prior to the veteran's claim.  In determining 
whether or not an increase was factually ascertainable during 
the year prior, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet.App. 511 
(1997); Swanson v. West, 12 Vet.App. 442 (1999).

The veteran's service-connected PTSD has been evaluated under 
the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.129.  
Diagnostic Code 9411 provides that a 100 percent evaluation 
will be assigned for PTSD when there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relative, own 
occupation or own name.  

The medical evidence prior to June 1, 2003 includes opinion 
letters from a VA psychiatrist and VA treatment records.  A 
February 2002 opinion from a VA psychiatrist indicated that 
the veteran worked best under the least amount of pressure 
and interpersonal contact.  The veteran had not managed 
stress well.  The psychiatrist concluded that the veteran was 
severely disabled and should have the most basic of work 
routines available to him.  An October 2002 VA treatment 
record showed that the veteran indicated that he needed help 
managing job stress and anger.  A follow up November 2002 VA 
treatment record showed that the veteran was seen for ongoing 
anger management group.  Another November 2002 VA treatment 
record showed that the veteran was depressed because he had a 
seizure due to stress on the job and realized he will have to 
retire disabled from his job.  

A follow up January 2003 letter by the same psychiatrist who 
wrote the February 2002 opinion indicated that the veteran 
was highly anxious due to pressure in relation to his job, 
specifically being mandated to go to another assignment.  The 
veteran had a well established history of difficulty with 
stressors.  The stress was causing unnecessary emotional 
anxiety, increase in depression and impairment of his 
cognitive functions.  The examiner opined that the veteran 
should not be sent on the new assignment given his medical 
and psychiatric condition and the potential danger to his 
safety and psychological well being.  Another January 2003 
letter showed that the veteran experienced the following 
symptoms in relation to his PTSD: depression, intrusive 
memories, survivor's guilt, agitation, nightmares, sleep 
disorder, hyper-vigilance, dissociative experiences, hyper-
reactivity, isolative behavior, restricted range of affect, 
irritability and anxiety.  Significantly, a January 2003 VA 
treatment record from the same VA psychiatrist showed that 
the veteran had signs of increased anxiety and depression.  
The veteran described forgetting things as well as getting 
confused and disoriented while traveling.  The examiner 
indicated that it sounded like preoccupation and an inability 
to maintain concentration.  The veteran's affect was in a 
limited range with prominent depression and anxiety.  His 
mood was consistent with depression, but he displayed no 
thought disorder, delusions or hallucinations and was well 
oriented.  On later questioning, the veteran admitted to 
suicidal ideation.  An April 2003 VA treatment record showed 
that the veteran was stable, coping well with war news and 
avoiding as much as possible.  The record also noted that 
family was stable at this time.  A follow up July 2003 letter 
from the same VA psychiatrist stated that in the past several 
years, it had become increasingly obvious that the veteran 
could no longer work.  In our clinical assessment, the 
veteran was totally and permanently industrially disabled and 
unemployable.    

An April 30, 2003 letter from the Office of Personnel 
Management notified the veteran that his disability 
retirement had been approved.  An OPM memorandum showed that 
the effective date of retirement was May 31, 2003.  In his 
July 2003 application for TDIU, the veteran indicated that 
the date that his disability affected his full time 
employment as well as the date he last worked and became too 
disabled to work was May 31, 2003.  

After reviewing the evidence, the Board must conclude that it 
was not factually ascertainable prior to June 1, 2003, that 
the criteria for a 100 percent disability rating had been 
met.  The medical evidence does not show that the veteran had 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relative, own occupation or own name, which are the 
criteria for a 100 percent disability rating.   In fact, a 
January 2003 VA treatment record showed that the veteran had 
no thought disorder, delusions or hallucinations and was well 
oriented.  The medical records mainly showed increased 
depression and anxiety pursuant to problems coping at work.  
Nevertheless, according to the veteran himself, he was able 
to work until May 31, 2003.  Thus, as he was able to maintain 
employment until that date, the veteran did not exhibit total 
occupational and social impairment prior to June 1, 2003 as 
required for a 100 percent disability rating. 

Therefore, based on evidence, the Board must conclude that 
the preponderance of the evidence is against assignment of a 
100 percent rating prior to June 1, 2003.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an effective date prior to March 27, 1996, for 
a 70 percent rating for PTSD is not warranted.  Entitlement 
to an effective date prior to June 1, 2003, for a 100 percent 
rating for PTSD is not warranted.  The appeal is denied as to 
both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


